Opinion issued October 28, 2010

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-10-00786-CR
———————————
SAUL
ANTONIO ROMERO, Appellant
V.
The State of
Texas, Appellee

 

 
On
Appeal from the 232nd District Court
Harris
County, Texas

Trial
Court Case No. 1177582
 

MEMORANDUM OPINION
          We lack jurisdiction to hear this
appeal.  Appellant, Saul Antonio Romero,
pleaded guilty to the offense of murder, and the trial court, in accordance
with his plea agreement with the State, sentenced him to confinement for 15
years.   
          After the trial court sentenced
appellant to a punishment that fell within the terms of the plea agreement, the
trial court certified that this case is a plea-bargained case and he has no
right to appeal.  Although appellant has
timely filed a pro se notice of appeal, he does not appeal any pre-trial
matters, and the trial court did not give appellant permission to appeal.  
           We conclude that the trial court’s certification
that appellant has no right of appeal, as shown on the form entitled “Trial
Court’s Certification of Defendant’s Right of Appeal,” is supported by the
record, which shows that he entered into an agreed plea with the State.  See
Tex. R. App. P.
25.2(a)(2).  Because appellant has no
right of appeal, we must dismiss this appeal “without further action.”  Chavez
v. State, 183 S.W.3d 675, 680 (Tex. Crim. App. 2006).
          Accordingly,
we dismiss the appeal for lack of jurisdiction.
          We
deny any pending motions as moot. 
PER CURIAM
Panel consists of Justices Jennings, Alcala, and Sharp.
Do not publish. 
 Tex. R. App. P. 47.2(b).